DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 

Regarding claims 1-2 and 4-5, Applicant argues the amendment of adding in the word ‘of’ in the phrase “acquiring an amount of data to be transmitted of each access device in a first time window.”  This phrase is grammatically incorrect and unclear.
Regarding claims 1-2, and 4-5, Applicant argues that ‘…it is certain that the report on the amount of uplink data to be transmitted is sent in the first time window. It is THE report that makes it possible for the wired backhaul base station to acquire the amount of uplink data to be transmitted by each user equipment in the first time window…’  It is unclear what Applicant is attempting to argue.  That is, Applicant is arguing that the amount of uplink data is sent in the first time window and that there is a report that also occurs in the first time window which states how much data the UE transmits in the first time window.  This does not make any sense.  The specification does not support such an argument.  Fig. 2 shows that a UE sends a request in a first time window wherein the request is for a data allocation in another time window.  
Applicant has amended the claim.  These amendments are found within Liu (2007/0110004) and further in view of Barak (2008/0090575).  Please see the rejections that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 23, 31, and 33, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1-2, and 4, claim 1 recites ‘…acquiring an amount of data to be transmitted of each access device among a plurality of access devices in a first time window…’  It is unclear if the data is going to be transmitted in the first time window or maybe something is reported in the first time window.  Later in the claim Applicant seems to suggest that a report is transmitted in the first time window but the limitation ‘…acquiring an amount of data to be transmitted of each access device among a 

Regarding claims 1-2, and 4, claim 1 recites ‘…wherein the determining, based on the amount of data to be transmitted of each access device in the first time window and the wired backhaul bandwidth, the available backhaul bandwidth allocated for each wireless backhaul base station in the next first time window comprises…’ and then goes on to describe the process for the first time window and not ‘the next first time window’.  It is not clear throughout the claim what is done in the first time window and what happens in the next first time window.  Applicant appears to mix and match terms without any consistency.  The specification, in fig. 2, shows that the first time window is used by the access devices to request a bandwidth allocation and the next first time window is when that allocation takes place.  Therefore, the claim is unclear.  Claims 2, and 4 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

	Regarding claims 1-2, and 4, claim 1 recites in multiple places ‘amount of data to be transmitted of each access device’.  This is grammatically incorrect and unclear.  Claims 2 and 4 do not cure the deficiencies of claim 1 and are rejected for similar reasons.  Please proof read your claims.

Regarding claims 1-2, and 4, claim 1 recites ‘determining, based on the amount of uplink data to be transmitted reported by each access device in the first time window…’  It is unclear if the report is sent in the first time window or if the report is about the first time window.  Further, it is unclear if the report of data to be transmitted is the same data acquired in line 3 of the claim.  Claims 2, and 4 do not cure the deficiencies of claim 1 and are rejected for similar reasons.

Regarding claims 2, claim 2 recites ‘…wherein the acquiring the amount of data to be transmitted of each access device in the first time window comprises: receiving an amount of uplink data to be transmitted reported by each access device in the first time window.’  Claim 1 states that acquiring of the amount of data that the access devices wishes to transmit in the first time window.  Claim 2 now states that the device transmits the amount of data it wants to transmit in the first time window in the first time window.  That is, the claim does not make any sense.  

Regarding claims 4, claim 4 recites ‘…wherein the acquiring the amount of data to be transmitted of each access device in the first time window comprises: receiving an amount of downlink data to be transmitted of each user equipment sent by a core network device in the first time window.’  Claim 1 states that acquiring of the amount of data that the access devices wishes to transmit in the first time window.  Claim 4 now states that the device transmits the amount of data it wants to transmit in the first time window in the first time window.  Further claim 4 states that each user equipment transmits data but that that data is downlink data.  Downlink data is transmitted from the network to the UE.  The UE transmits data in the uplink.  Therefore, it is not clear what Applicant is attempting to claim.  Further it is not clear if the ‘a base station’ is the wired backhaul base station or the wireless backhaul base station or some other device.  

Regarding claims 23, 31, and 33, claim 23 recites ‘…acquiring an amount of data to be transmitted of each access device among a plurality of access devices in a first time window…’  It is unclear if the data is going to be transmitted in the first time window or maybe something is reported in the first time window.  Later in the claim Applicant seems to suggest that a report is transmitted in the first time window but the limitation ‘…acquiring an amount of data to be transmitted of each access device among a plurality of access devices in a first time window…’ states that the actual data is transmitted in the first time window.  Applicant’s specification shows in fig. 2 that the first time window is used for the devices to provide requests for transmissions and the next first time window is for actually transmitting the data which was requested in the first time window.  Claims 31, and 33 do not cure the deficiencies of claim 23 and are rejected for similar reasons.

Regarding claims 23, 31, and 33, it is not clear throughout the claim what is done in the first time window and what happens in the next first time window.  Applicant appears to mix and match terms without any consistency.  The specification, in fig. 2, shows that the first time window is used by the access devices to request a bandwidth allocation and the next first time window is when that allocation takes place.  Therefore, the claim is unclear.  Claims 31, and 33 do not cure the deficiencies of claim 23 and are rejected for similar reasons.

	Regarding claims 23, 31, and 33, claim 23 recites in multiple places ‘amount of data to be transmitted of each access device’.  This is grammatically incorrect and unclear.  Claims 31 and 33 do not cure the deficiencies of claim 23 and are rejected for similar reasons.  Please proof read your claims.

Regarding claims 23, 31, and 33, claim 23 recites ‘determining, based on the amount of uplink data to be transmitted reported by each access device in the first time window…’  It is unclear if the report is sent in the first time window or if the report is about the first time window.  Further, it is unclear if the report of data to be transmitted is the same data acquired in line 3 of the claim.  Claims 31, and 33 do not cure the deficiencies of claim 23 and are rejected for similar reasons.

Regarding claims 31, claim 31 recites ‘…wherein the acquiring the amount of data to be transmitted of each access device in the first time window comprises: receiving an amount of uplink data to be transmitted reported by each access device in the first time window.’  Claim 23 states that acquiring of the amount of data that the access devices wishes to transmit in the first time window.  Claim 31 now states that the device transmits the amount of data it wants to transmit in the first time window in the first time window.  That is, the claim does not make any sense.  

Regarding claims 33, claim 33 recites ‘…receive an amount of downlink data to be transmitted of each user equipment sent by a core network device in the first time window.’  Claim 23 states that acquiring of the amount of data that the access devices wishes to transmit in the first time window.  Claim 33 now states that the device transmits the amount of data it wants to transmit in the first time window in the first time window.  Further claim 33 states that each user equipment transmits data but that that data is downlink data.  Downlink data is transmitted from the network to the UE.  The UE transmits data in the uplink.  Therefore, it is not clear what Applicant is attempting to claim.  Further it is not clear if the ‘a base station’ is the wired backhaul base station or the wireless backhaul base station or some other device.  

	 Regarding claim 35, claim 35, via claim 1, recites ‘…acquiring an amount of data to be transmitted by each access device in a first time window…’  It is unclear if the data is going to be transmitted in the first time window or maybe something is reported in the first time window.  Later in the claim Applicant seems to suggest that a report is transmitted in the first time window but the limitation ‘…acquiring an amount of data to be transmitted by each access device in a first time window…’ states that the actual data is transmitted in the first time window.  Applicant’s specification shows in fig. 2 that the first time window is used for the devices to provide requests for transmissions and the next first time window is for actually transmitting the data which was requested in the first time window.  

Regarding claim 35, claim 35 recites ‘determining, based on the amount of uplink data to be transmitted reported by each access device in the first time window…’  It is not clear throughout the claim what is done in the first time window and what happens in the next first time window.  Applicant appears to mix and match terms without any consistency.  The specification, in fig. 2, shows that the first time window is used by the access devices to request a bandwidth allocation and the next first time window is when that allocation takes place.  Therefore, the claim is unclear.  

Regarding claim 35, claim 35 recites ‘determining, based on the amount of uplink data to be transmitted reported by each access device in the first time window…’  It is unclear if the report is sent in the first time window or if the report is about the first time window.  Further, it is unclear if the report of data to be transmitted is the same data acquired in line 3 of the claim.  (see clm 1 also)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2007/0110004), and further in view of Barak (2008/0090575).

Regarding claim 1, Liu discloses a backhaul bandwidth adjusting method, applied to backhaul base station, the method comprising: (See Liu fig. 2; base station (e.g. backhaul base station); abstract allocating bandwidth (adjusting))
acquiring an amount of data to be transmitted of each access device among a plurality of access devices, the plurality of access devices comprising accessed user equipment; and (See Liu fig. 4; s11; base station receives uplink and downlink allocation request messages from subscriber stations (e.g. access devices)))
determining, based on the amount of data to be transmitted of each access device and backhaul bandwidth, an available backhaul bandwidth allocated for each access device.  (See Liu fig. 4, ;s12 allocate bandwidth through taking into joint consideration uplink and downlink bandwidth requests from all subscriber stations; para. 29; wireless backhaul station receives allocations as a subscriber station; s13 notify subscriber stations of bandwidth allocation results)
wherein the determining, based on the amount of data to be transmitted of each access device and the wired backhaul bandwidth, the available backhaul bandwidth allocated for each wireless backhaul base station in the next first time window nodes comprises:
determining, based on the amount of uplink data to be transmitted reported by each access device in the first time window, a total amount of uplink data reported by all access devices in the first time window; and
determining, based on the wired backhaul bandwidth and a ratio of an amount of uplink data to be transmitted reported by each node to the total amount of uplink data and the wired backhaul bandwidth, an uplink available bandwidth. (See Liu fig. 4; s12; Allocate bandwidth through taking into joint consideration uplink and downlink bandwidth requests from all subscriber stations (e.g. in a next time window); s13 notify corresponding subscriber stations of bandwidth allocation results (it has been determined); para. 42-43; dividing uplink bandwidth request of each subscriber station by sum of uplink and downlink bandwidth request for all subscriber stations (uplink and downlink includes total uplink); see also 112 b rejections)
wherein the determining, based on the amount of data to be transmitted of each access device in the first time window and the wired backhaul bandwidth, the available backhaul bandwidth allocated for each wireless backhaul base station in the next first time window comprises:
determining, based on an amount of downlink data to be transmitted of each access device in the first time window, a total amount of downlink data to be transmitted of all access devices in the first time window; and
determining, based on a wired backhaul bandwidth and a ratio of an amount of downlink data to be transmitted of each station in the first time window to the total amount of downlink data to be transmitted of all access devices in the first time window, a downlink available backhaul bandwidth of each station. (See Liu fig. 4; s12; Allocate bandwidth through taking into joint consideration uplink and downlink bandwidth requests from all subscriber stations; s13 notify corresponding subscriber stations of bandwidth allocation results (it has been determined); para. 44-45; dividing downlink bandwidth request of each subscriber station by sum of uplink and downlink bandwidth request for all subscriber stations (uplink and downlink includes total downlink); ratio is the total amount which is divided up into portions for the subscriber stations; see also 112 b rejections)
	Liu discloses multiple subscriber stations which are given allocations.  Liu does not explicitly disclose wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations.  However, Barak does disclose wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations.  (See Barak para. 60; feeder nodes are physically connected to the wired backhaul (e.g. wired); para. 71; allocation of traffic in each frame (e.g. time windows);para. 60; nodes that wirelessly connect to other nodes or feeder node)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liu to include the teaching of wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations of Barak with the motivation being to provide a more reliable link (wired maybe more reliable than wireless and less susceptible to interference) and further to allow for flexible scheduling and allocations by using time windows and further using wireless backhaul devices for part of a network may be less expensive and allow for temporary setups and more flexibility in configurations.

	Regarding claim 2, Liu in view of Barrak discloses the method according to claim 1, wherein the acquiring the amount of data to be transmitted of each access device comprises:
receiving an amount of uplink data to be transmitted reported by each access device. (See Liu fig. 4; s11; base station receives uplink and downlink allocation request messages from subscriber stations (e.g. access devices); para. 29 wireless backhaul station receives resource allocations from base station (base station acquires the amount of data to be transmitted/received by backhaul)) time window (See Barrak para. 71; allocation of traffic in each frame (e.g. time windows); The motivation being to allow for flexible scheduling and allocations by using time windows.


Regarding claim 4, Liu in view of Barrak discloses the method according to claim 1, wherein the acquiring the amount of data to be transmitted of each access device comprises:
receiving an amount of downlink data to be transmitted by each user equipment sent by a core network device; and
determining, based on the amount of downlink data to be transmitted of each user equipment and a base station accessed by each user equipment, an amount of downlink data to be transmitted of each access device. (See Liu fig. 4; s12; Allocate bandwidth through taking into joint consideration uplink and downlink bandwidth requests from all subscriber stations; s13 notify corresponding subscriber stations of bandwidth allocation results (it has been determined))
wireless backhaul base stations (See Barrak para. 60; nodes that wirelessly connect to other nodes or feeder node)  The motivation being using wireless backhaul devices for part of a network may be less expensive and allow for temporary setups and more flexibility in configurations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (2007/0110004), and further in view of Barak (2008/0090575).

Regarding claim 23, Liu in view of Barrak discloses a base station implementing the method according to claim 1, comprising:
a processor; and
a memory device storing instructions for execution by the processor to implement operations of the method. (See Liu fig. 2; base station (e.g. backhaul base station); abstract allocating bandwidth (adjusting); base station has a processor executing an algorithm stored in memory; see clm 1 rejection above)

	Regarding claim 31, Liu in view of Barrak discloses the base station according to claim 23, wherein the processor is further configured to:
	receive an amount of uplink data to be transmitted reported by each access device. (See Liu fig. 4; s11; base station receives uplink and downlink allocation request messages from subscriber stations (e.g. access devices); para. 29 wireless backhaul station receives resource allocations from base station (base station acquires the amount of data to be transmitted/received by backhaul)) time window (See Barrak para. 71; allocation of traffic in each frame (e.g. time windows); The motivation being to allow for flexible scheduling and allocations by using time windows.

Regarding claim 33, Liu in view of Barrak discloses the base station according to claim 23, wherein the processor is further configured to:
receive an amount of downlink data to be transmitted of each user equipment sent by a core network device; and
determine, on the basis of the amount of downlink data to be transmitted of each user equipment and a base station accessed by each user equipment, an amount of downlink data to be transmitted of each access device; (See Liu fig. 4; s12; Allocate bandwidth through taking into joint consideration uplink and downlink bandwidth requests from all subscriber stations; s13 notify corresponding subscriber stations of bandwidth allocation results (it has been determined))
Liu discloses multiple subscriber stations which are given allocations.  Liu does not explicitly disclose wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations.  However, Barak does disclose wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations.  (See Barak para. 60; feeder nodes are physically connected to the wired backhaul (e.g. wired); para. 71; allocation of traffic in each frame (e.g. time windows);para. 60; nodes that wirelessly connect to other nodes or feeder node)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liu to include the teaching of wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations of Barak with the motivation being to provide a more reliable link (wired maybe more reliable than wireless and less susceptible to interference) and further to allow for flexible scheduling and allocations by using time windows and further using wireless backhaul devices for part of a network may be less expensive and allow for temporary setups and more flexibility in configurations.


Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (2007/0110004), and further in view of Barak (2008/0090575).

Regarding claim 35, Liu in view of Barrak discloses a communication system implementing the method according to claim 1, comprising the backhaul base station and the access device, (See Liu fig. 2; base station (e.g. backhaul base station); abstract allocating bandwidth (adjusting); see claim 1 rejection above and 112(b) rejections above)
Such that the wired backhaul base station allocates only reasonable bandwidths of an uplink backhaul link and a downlink backhaul link for the wireless backhaul base station based on an amount of data to be transmitted by connected wireless backhaul base station, and frequency spectrum resources are used with improved efficiency; (Intended result of the steps of the system and method of claim 1; This is the intended result of the claim and is given little patentable weight.  Improved efficiency is a term of degree.  Almost any scheduling algorithm could be considered an improvement over no scheduling algorithm; See Liu fig. 4; bandwidth is allocated taking into consideration uplink and downlink requests for all users and allocates accordingly which uses frequency spectrum efficiently)
determining, based on the amount of data to be transmitted of each access device and backhaul bandwidth, an available backhaul bandwidth allocated for each access device.  (See Liu fig. 4, ;s12 allocate bandwidth through taking into joint consideration uplink and downlink bandwidth requests from all subscriber stations; para. 29; wireless backhaul station receives allocations as a subscriber station; s13 notify subscriber stations of bandwidth allocation results)
wherein the determining, based on the amount of data to be transmitted of each access device and the wired backhaul bandwidth, the available backhaul bandwidth allocated for each wireless backhaul base station in the next first time window nodes comprises:
determining, based on the amount of uplink data to be transmitted reported by each access device in the first time window, a total amount of uplink data reported by all access devices in the first time window; and
determining, based on the wired backhaul bandwidth and a ratio of an amount of uplink data to be transmitted reported by each node to the total amount of uplink data and the wired backhaul bandwidth, an uplink available bandwidth. (See Liu fig. 4; s12; Allocate bandwidth through taking into joint consideration uplink and downlink bandwidth requests from all subscriber stations (e.g. in a next time window); s13 notify corresponding subscriber stations of bandwidth allocation results (it has been determined); para. 42-43; dividing uplink bandwidth request of each subscriber station by sum of uplink and downlink bandwidth request for all subscriber stations (uplink and downlink includes total uplink); see also 112 b rejections)
wherein the determining, based on the amount of data to be transmitted of each access device in the first time window and the wired backhaul bandwidth, the available backhaul bandwidth allocated for each wireless backhaul base station in the next first time window comprises:
determining, based on an amount of downlink data to be transmitted of each access device in the first time window, a total amount of downlink data to be transmitted of all access devices in the first time window; and
determining, based on a wired backhaul bandwidth and a ratio of an amount of downlink data to be transmitted of each station in the first time window to the total amount of downlink data to be transmitted of all access devices in the first time window, a downlink available backhaul bandwidth of each station. (See Liu fig. 4; s12; Allocate bandwidth through taking into joint consideration uplink and downlink bandwidth requests from all subscriber stations; s13 notify corresponding subscriber stations of bandwidth allocation results (it has been determined); para. 44-45; dividing downlink bandwidth request of each subscriber station by sum of uplink and downlink bandwidth request for all subscriber stations (uplink and downlink includes total downlink); ratio is the total amount which is divided up into portions for the subscriber stations; see also 112 b rejections)
	Liu discloses multiple subscriber stations which are given allocations.  Liu does not explicitly disclose wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations.  However, Barak does disclose wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations.  (See Barak para. 60; feeder nodes are physically connected to the wired backhaul (e.g. wired); para. 71; allocation of traffic in each frame (e.g. time windows);para. 60; nodes that wirelessly connect to other nodes or feeder node)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liu to include the teaching of wherein the backhaul station is a wired backhaul station, allocations are of time windows, and wireless backhaul base stations of Barak with the motivation being to provide a more reliable link (wired maybe more reliable than wireless and less susceptible to interference) and further to allow for flexible scheduling and allocations by using time windows and further using wireless backhaul devices for part of a network may be less expensive and allow for temporary setups and more flexibility in configurations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461